   Case: 1:18-cv-02378 Document #: 24 Filed: 07/13/20 Page 1 of 15 PageID #:2197




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

RICHARD COLE, R50569,                              )
                                                   )
               Petitioner,                         )
                                                   )           No. 1:18-cv-02378
       v.                                          )
                                                   )           Judge Sara L. Ellis
WALTER NICHOLSON, WARDEN of THE                    )
STATEVILLE CORRECTIONAL CENTER,                    )
                                                   )
               Respondent.                         )

                                     OPINION AND ORDER

       Petitioner Richard Cole, currently incarcerated at Stateville Correctional Center, is

serving a 130-year sentence, which includes 100 years for first degree murder and a consecutive

term of 30 years for attempted first degree murder to be served concurrently with a 15 year term

for attempted armed robbery. Cole has petitioned this Court for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254. Cole raises the following issues in his petition: (1) there was insufficient

evidence to prove that he acted with the requisite intent for first degree murder; (2) there was

insufficient evidence to show he acted with the requisite intent for attempted first degree murder;

(3) his trial counsel was ineffective for failing to request a jury instruction on a lesser-included

offense; and (4) his appellate counsel was ineffective for not challenging his 130-year sentence

as excessive on direct appeal. Because Cole has not shown that the Illinois Appellate Court

unreasonably applied clearly established federal law, the Court denies Cole’s petition [1].

                                         BACKGROUND

       The Court presumes that the state court’s factual determinations are correct for the

purpose of habeas review because Cole has not pointed to clear and convincing evidence to the

contrary. See 28 U.S.C. § 2254(e)(1); Todd v. Schomig, 283 F.3d 842, 846 (7th Cir. 2002). The
     Case: 1:18-cv-02378 Document #: 24 Filed: 07/13/20 Page 2 of 15 PageID #:2198




Court therefore adopts the state court’s recitation of the facts and begins by summarizing the

facts relevant to Cole’s petition.

I.      Cole’s Trial and Conviction

        During a robbery in Chicago on September 28, 2001, a shooting occurred that injured

Roberto Gonzalez and killed Pedro Rodriguez. Prosecutors charged Cole with the murder of

Rodriguez, attempted murder of Gonzalez, and attempted armed robbery. Cole proceeded to a

jury trial, and a judge sentenced him to 100 years’ imprisonment for first degree murder, which

includes a 50 year firearm enhancement provision, and a consecutive term of 30 years’

imprisonment for attempted first degree murder to be served concurrently with a 15 year term for

attempted armed robbery.

        The evidence at trial established that around noon on September 28, 2001, Cole

attempted to rob Gonzalez, the owner of a food truck, while Gonzalez and his co-worker

Rodriguez were selling food to nearby mattress factory workers. According to his testimony,

Gonzalez was holding about $1,000 in his hand when Cole approached him, pointed a gun at

him, and said: “This is a stick up. Give me the money, I’ll kill you.” Doc. 12-5 at 52, 67. After

Gonzalez refused to hand over the money, Cole fired the gun into the ground. Gonzalez

continued to refuse to give Cole the money, and Cole shot him in the legs three times and

attempted to run away. Rodriguez grabbed Cole’s arm and tried to wrestle the gun away from

Cole. During the struggle, Cole shot Rodriguez in the chest, and Rodriguez fell to the ground.

When Cole tried to run away a second time, factory workers restrained him until the police

arrived and arrested him.

        Testimony at trial from factory workers corroborated this version of events. Luis

Martinez testified that he witnessed Cole shoot Rodriguez. After observing another factory



                                                2
   Case: 1:18-cv-02378 Document #: 24 Filed: 07/13/20 Page 3 of 15 PageID #:2199




worker hit Cole’s gun, Martinez saw the cylinder fall out. Martinez and a few other workers

next tried to restrain Cole while he pulled the gun’s trigger. The gun did not discharge, however,

because the cylinder was missing. The factory workers restrained Cole as he tried to reload the

gun with more bullets that he had on his person. Augustine Herrera testified that Cole aimed the

gun at him and his coworkers and pulled the trigger while they attempted to restrain him.

        During his custodial interrogation, Cole confessed to the crime, and authorities

memorialized his statement in writing. In the statement, Cole admitted to walking up to

Gonzalez, poking him in the stomach with a gun, and demanding money. Cole shot Gonzalez in

the leg twice and tried to run away, but Rodriguez wrestled with him to take his gun. Cole stated

that the gun was in his hand during the struggle and he shot Rodriguez but did not do so on

purpose. Several individuals jumped on Cole and held him down to prevent him from running

away.

        Tonia Brubaker, an expert in forensic science and firearms identification, testified that the

murder weapon was a .32 caliber New England firearm and it worked in single-action and

double-action modes. To fire in single-action mode, a person must cock the hammer and pull the

trigger. To fire in double-action mode, the hammer is cocked, released, and reset when someone

pulls the trigger. Brubaker determined that the gun required seven to seven-and-a-half pounds of

pressure to pull the trigger in single-action mode and thirteen-and-a-half to fourteen pounds of

pressure to pull the trigger in double-action mode.

        Cole testified on his own behalf. Cole stated that he knew the handgun he was carrying

was a deadly weapon that could kill or cause great bodily harm. Cole also testified that he knew

the gun was loaded and ready to fire and that he had additional rounds of ammunition to protect

himself. Cole explained that he approached the food truck for a pastry but changed his mind.



                                                 3
      Case: 1:18-cv-02378 Document #: 24 Filed: 07/13/20 Page 4 of 15 PageID #:2200




When Cole was walking away, Gonzalez accused him of stealing and grabbed his arm. Cole

testified that he tried to pull away, but Gonzalez continued to grab him. Fearing for his safety,

Cole shot at the ground to scare Gonzalez who continued to approach him. Cole then shot

Gonzalez in his legs and attempted to run away. Rodriguez grabbed Cole, and they wrestled for

the gun. During the struggle, Rodriguez grabbed the muzzle of the gun and the gun fired. In his

testimony, Cole acknowledged that his finger was on the trigger when the gun fired but stated

that he did not pull the trigger. Cole testified that he was trying to protect himself and did not

shoot Rodriguez on purpose.

II.      Direct Appeal

         Cole appealed to the Illinois Appellate Court with the assistance of counsel and

challenged the sufficiency of the evidence at trial for attempted first degree murder and first

degree murder. Cole also claimed that his trial counsel provided ineffective assistance by failing

to request a lesser-included instruction of involuntary manslaughter. On April 23, 2008, the

Illinois Appellate Court affirmed Cole’s conviction and declined to address Cole’s ineffective

assistance of counsel claim because the record did not indicate that Cole had the opportunity to

decide whether his trial counsel should request the lesser-included instruction. Cole filed a

petition for rehearing with the Illinois Appellate Court and argued that the record included facts

that indicated his desire for an involuntary manslaughter instruction. The appellate court denied

the petition. Cole then filed a petition for leave to appeal (“PLA”) with the Illinois Supreme

Court. The Illinois Supreme Court denied the PLA.

III.     State Post-Conviction Proceedings

         On June 11, 2009, Cole filed a pro se post-conviction petition pursuant to the Post-

Conviction Hearing Act (“Act”). 725 Ill. Comp. Stat. § 5/122-1. Cole argued that his trial



                                                  4
   Case: 1:18-cv-02378 Document #: 24 Filed: 07/13/20 Page 5 of 15 PageID #:2201




counsel was ineffective for failing to inform him of his right to request an involuntary

manslaughter instruction and his appellate counsel was ineffective for failing to challenge his

130-year sentence as excessive. The court dismissed Cole’s petition because Cole already raised

those arguments on direct appeal and the doctrine of res judicata therefore barred them. The

Illinois Appellate Court affirmed and rejected both of Cole’s claims on the merits.

       Cole subsequently filed another PLA with the Illinois Supreme Court. In his PLA, Cole

raised the following claims: (1) the sufficiency of evidence for his first degree murder and

attempted first degree murder convictions; (2) ineffective assistance of trial counsel for failure to

request an involuntary manslaughter instruction; (3) the excessiveness of his 130-year sentence;

(4) the constitutionality of the firearm sentencing enhancement; and (5) the constitutionality of

the consecutive sentencing scheme and considering an offender’s age in sentencing. The Illinois

Supreme Court denied Cole’s PLA. Cole filed a federal habeas corpus petition in this Court on

April 2, 2018.

                                      LEGAL STANDARD

       A petitioner is entitled to a writ of habeas corpus if the challenged state court decision is

either “contrary to” or “an unreasonable application of” clearly established federal law as

determined by the United States Supreme Court or if the state court decision “was based on an

unreasonable determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d)(1)–(2). A state court decision is “contrary to” clearly

established federal law “if the state court arrives at a conclusion opposite to that reached by [the

Supreme] Court on a question of law” or “if the state court confronts facts that are materially

indistinguishable from a relevant Supreme Court precedent and arrives at a result opposite to [the

Court].” Williams v. Taylor, 529 U.S. 362, 404–05 (2000). An “unreasonable application” of



                                                  5
     Case: 1:18-cv-02378 Document #: 24 Filed: 07/13/20 Page 6 of 15 PageID #:2202




federal law occurs if the state court correctly identified the legal rule but unreasonably applied

the controlling law to the facts of the case. See id. at 407. Whether a state court’s application of

Supreme Court precedent is unreasonable is judged by an objective standard. Id. at 409; Winston

v. Boatwright, 649 F.3d 618, 624 (7th Cir. 2011).

                                            ANALYSIS

        Cole raises the following arguments in his petition. First, Cole contends that the evidence

was insufficient to prove that he acted with the requisite intent for first degree murder and

attempted first degree murder. Additionally, Cole argues that his trial counsel was ineffective for

failing to advise him that he had the right to request an involuntary manslaughter instruction.

Finally, Cole contends that his appellate counsel was ineffective for failing to challenge his 130-

year sentence on direct appeal. The Court will address each argument in turn.

I.      Insufficient Evidence

        Evidence is sufficient to uphold a conviction if “after viewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319

(1979). The Court may only grant Cole relief if the Illinois Appellate Court unreasonably

applied the Jackson standard to the facts. See Jones v. Butler, 778 F.3d 575, 582 (7th Cir. 2015)

(citing § 2245(d)(1)).

        A.     Attempted First Degree Murder

        Cole contends that the State failed to prove he had the specific intent necessary to sustain

a conviction for attempted first degree murder. In support of this argument, Cole points to his

statement that he never intended to kill Gonzalez. The State responds that a reasonable juror

could have found that when Cole shot Gonzalez in the legs, he did so with “malice or total



                                                  6
   Case: 1:18-cv-02378 Document #: 24 Filed: 07/13/20 Page 7 of 15 PageID #:2203




disregard for human life.” Doc. 11 at 7 (quoting People v. Starks, 546 N.E.2d 71, 77 (Ill. App.

Ct. 1989)).

       The Illinois Appellate Court found sufficient evidence to support Cole’s conviction under

Jackson. The court considered the following facts in its evaluation: Cole fired his gun three

times at Gonzalez, tried to run away, and attempted to reload his gun to shoot at the factory

workers who were restraining him. The court explained that the fact that Cole fired his gun three

times at Gonzalez alone supported the jury’s finding of intent to kill. Further, Cole’s threatening

words and actions supported a rational inference that his objective was to harm Gonzalez

intentionally by discharging his firearm. The Illinois Appellate Court rejected Cole’s argument

that he did not have intent to kill because he shot Gonzalez in the legs instead of another place on

the body. See Doc. 12-12 at 15 (citing People v. Green, 339 Ill. App. 3d 443, 451–52 (2003),

and explaining that poor marksmanship is not a defense to attempted murder). Overall, the court

concluded that Cole’s challenge to the sufficiency of evidence for attempted first degree murder

was without merit.

       The Court finds that the Illinois Appellate Court reasonably applied the Jackson standard

to the facts. Taken as a whole, the facts were sufficient to support Cole’s conviction for

attempted first degree murder. In addition to the facts stated above, Cole testified that he brought

a loaded gun and extra ammunition to the crime scene for protection. Both Cole and Gonzalez

testified that Cole pointed the loaded gun at Gonzalez and shot at him multiple times after

Gonzalez refused to give Cole money. Gonzalez testified that Cole threatened to kill him if he

did not hand over the money. Cole’s written statement corroborates the State’s evidence. The

only conflicting evidence at trial was Cole’s testimony that he was accused of stealing and acted

in self-defense. The jury could have found this testimony not credible in light of the other



                                                 7
   Case: 1:18-cv-02378 Document #: 24 Filed: 07/13/20 Page 8 of 15 PageID #:2204




evidence. Taken as a whole, the evidence was more than sufficient to support Cole’s attempted

first degree murder conviction. Accordingly, the Court denies Cole’s claim that that there is

insufficient evidence to uphold his conviction.

       B.      First Degree Murder

       Cole next argues that the State failed to prove the elements of first degree murder beyond

a reasonable doubt. Cole asserts that he did not intend to shoot Rodriguez but rather the gun just

fired during their struggle. The State responds that in light of the evidence at trial, a reasonable

juror could have found that Cole intentionally shot Rodriguez during their struggle.

       In evaluating Cole’s argument, the Illinois Appellate Court found sufficient evidence to

support Cole’s first degree murder conviction. The court noted Cole’s admission that he had his

hand on his gun for the duration of the altercation and pulled the trigger during his struggle with

Rodriguez. The court explained that based on this evidence, the jury could have found that Cole

intentionally fired the gun to end his struggle with Rodriguez and allow Cole to continue fleeing

from the scene. The court also determined that the evidence that Cole’s gun required either two

separate movements or the application of at least thirteen-and-a-half pounds of pressure to fire

supported a finding that Cole intended to fire the gun. The court noted that the jury was free to

find Cole’s statement that he did not shoot Rodriguez on purpose “self-serving and incredible

based on the circumstances.” Id. at 18.

       Again, this Court finds that the Illinois Appellate Court reasonably applied the Jackson

standard. Testimony from experts and eyewitnesses established that Cole shot Rodriguez in the

chest at close range. Cole’s testimony at trial demonstrated that Cole possessed the gun and his

finger was on the trigger during his entire struggle with Rodriquez. Additionally, the firearms

expert testified that Cole’s gun required him to cock the hammer and pull the trigger or apply



                                                  8
      Case: 1:18-cv-02378 Document #: 24 Filed: 07/13/20 Page 9 of 15 PageID #:2205




thirteen-and-a-half pounds of pressure to pull the trigger, depending on the mode. Viewed in the

light most favorable to the prosecution, a rational trier of fact could have found that Cole

intended to shoot Rodriguez. Accordingly, the Court finds sufficient evidence to uphold Cole’s

first degree murder conviction.

II.      Ineffective Assistance of Counsel

         The Court now turns to Cole’s ineffective assistance of counsel claims. To establish

constitutionally ineffective assistance of counsel, Cole must show (1) “that counsel’s

representation fell below an objective standard of reasonableness,” and (2) “that there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Strickland v. Washington, 466 U.S. 668, 688, 694 (1984). In

considering the first prong, the Court indulges “a strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance” and may not let hindsight interfere

with its review of counsel’s decisions. Id. at 689. For the second prong, a “reasonable

probability” is “a probability sufficient to undermine confidence in the outcome.” Id. at 694.

This means a “substantial,” not just “conceivable,” likelihood of a different outcome in the case.

Cullen v. Pinholster, 563 U.S. 170, 189 (2011) (quoting Harrington v. Richter, 562 U.S. 86, 112

(2011)). The Court need not address both prongs of the Strickland test if one provides the

answer; that is, if the Court determines that the alleged deficiency did not prejudice Cole, it need

not consider the first prong. See Ruhl v. Hardy, 743 F.3d 1083, 1092 (7th Cir. 2014).

         On habeas review, the Court does not evaluate trial counsel’s performance de novo;

rather, it determines whether the state court’s application of Strickland was unreasonable. See

Harrington, 562 U.S. at 101. The Court must give “deference and latitude” to the state court’s

decision. Id. “The bar for establishing that a state court’s application of the Strickland standard



                                                 9
  Case: 1:18-cv-02378 Document #: 24 Filed: 07/13/20 Page 10 of 15 PageID #:2206




was ‘unreasonable’ is a high one, and only a clear error in applying Strickland will support a writ

of habeas corpus.” See Allen v. Chandler, 555 F.3d 596, 600 (7th Cir. 2009).

       A.      Trial Counsel’s Failure to Request Involuntary Manslaughter Instruction

       Cole argues that his trial counsel rendered ineffective assistance by failing to request the

lesser-included jury instruction for involuntary manslaughter. Cole asserts that his shooting of

Rodriguez was reckless, not intentional, and his trial counsel was ineffective for failing to

request such instruction and not informing Cole of the option to request the instruction. The

State responds that the Illinois Appellate Court’s holding that Cole was not entitled to a

manslaughter instruction as a matter of state law precludes relief on this claim.

       In addressing Cole’s claim on post-conviction review, the Illinois Appellate Court first

explained that a defendant is entitled to a lesser-included instruction only if there is “‘some

evidence’ in the record that, if believed by the jury, will reduce the crime to a lesser offense.”

Doc. 12-26 at 12. Relevant here, the court noted that a trial court should not give a manslaughter

instruction if the evidence shows the homicide was murder, not manslaughter. In evaluating

whether Cole was entitled to an involuntary manslaughter instruction, the court emphasized

Cole’s knowledge that his gun was a deadly weapon and his use of that deadly weapon against

the victims. The court also noted that Cole approached Gonzalez with a loaded gun and

threatened to kill him. The court further explained that Cole acknowledged that Rodriguez did

not have a weapon and Cole testified that he pulled the trigger during his struggle with

Rodriguez, shooting Rodriguez in the chest and killing him. Ultimately, the Illinois Appellate

Court determined that Cole was not entitled to an involuntary manslaughter instruction as a

matter of state law because the record did not contain evidence that, if believed by the jury,

would have reduced Cole’s charge to involuntary manslaughter. The court concluded that even



                                                 10
  Case: 1:18-cv-02378 Document #: 24 Filed: 07/13/20 Page 11 of 15 PageID #:2207




if it assumed that the evidence was sufficient to warrant an involuntary manslaughter instruction,

Cole failed to show ineffective assistance of counsel under Strickland. The court explained that

Cole failed to prove that there was a reasonable probability that the instruction would have

changed the outcome of his trial and he therefore suffered no prejudice.

       The Illinois Appellate Court’s determination that Cole was not entitled to an involuntary

manslaughter instruction as a matter of state law binds this Court. See Miller v. Zatecky, 820 F.3d

275, 277 (7th Cir. 2016) (“A federal court cannot disagree with a state court’s resolution of an

issue of state law.”); Stevens v. Butler, No. 15-CV-03523, 2020 WL 3618684, at *4 (N.D. Ill.

July 2, 2020) (“[T]he Court is bound by the state court’s ruling with respect to its own state law

within the Strickland analysis.” (citing Wilson v. Corcoran, 562 U.S. 1, 5 (2010))). Additionally,

this Court finds that the Illinois Appellate Court did not unreasonably apply Strickland. As the

Seventh Circuit has explained, counsel’s decision to request a lesser-included jury instruction

“dwells in the region of tactics and strategy.” See Adams v. Bertrand, 453 F.3d 428, 436 (7th

Cir. 2006). That is, counsel may reasonably determine that seeking an instruction for a lesser-

included offense might increase the likelihood of a conviction on some charge. See id. at 435.

Therefore, it was reasonable for Cole’s counsel to conclude based on the testimony and evidence

against Cole that it was a better strategy not to request the involuntary manslaughter instruction.

Further, as the Illinois Appellate Court noted, Cole approached Gonzalez with a loaded gun and

threatened to kill him, attempted to re-load his gun during the struggle, and shot his gun at

Rodriguez’ chest. In addition to these facts, the trial court provided a self-defense instruction,

and this fact further indicates that it would have been inconsistent for counsel to seek both

instructions. See Mitchell v. Enloe, 817 F.3d 532, 539 (7th Cir. 2016) (evidence on the record

could not support both a provocation theory and self-defense theory and it likely would have



                                                 11
  Case: 1:18-cv-02378 Document #: 24 Filed: 07/13/20 Page 12 of 15 PageID #:2208




confused the jury to provide a second degree murder instruction based on provocation). Cole has

not shown that there is a reasonable probability that the outcome of his trial would have differed

had the jury received an involuntary manslaughter instruction. Therefore, Cole’s counsel was

not ineffective for failing to request an involuntary manslaughter instruction or informing Cole

of the option to request such instruction. See Stevens, 2020 WL 3618684, at *4 (trial counsel did

not provide ineffective assistance by failing to seek a jury instruction regarding a lesser-included

charge because the petitioner was not entitled to such instruction); United States ex rel. Par. v.

Hodge, 73 F. Supp. 3d 895, 905 (N.D. Ill. 2014) (appellate court did not unreasonably apply

Strickland in concluding that trial attorney’s decision not to request an instruction lesser-

included offense was part of a reasonable trial strategy). Overall, the Illinois Appellate Court

reasonably applied Strickland, and this Court denies Cole’s claim that his trial counsel was

ineffective for failing to request involuntary manslaughter instruction.

       B.      Appellate Counsel’s Failure to Challenge 130-year Sentence as Excessive

       Cole also argues that his appellate counsel provided ineffective assistance by failing to

challenge his 130-year sentence as excessive on direct appeal. Cole asserts that the trial judge

did not take into account his potential for rehabilitation when sentencing him and his appellate

counsel lacked a legitimate strategic purpose for not challenging the sentence. The State

responds that the Illinois Appellate Court’s holding that Cole’s claim would have failed as a

matter of state law precludes habeas relief.

       The Illinois Appellate Court rejected Cole’s claim that his appellate counsel was

ineffective for not challenging his sentence. The court appropriately reviewed Cole’s ineffective

appellate counsel claim under the Strickland standard. The court explained that a trial court’s

sentencing decision is entitled to great deference and an appellate court may not alter a sentence



                                                 12
  Case: 1:18-cv-02378 Document #: 24 Filed: 07/13/20 Page 13 of 15 PageID #:2209




on review absent an abuse of discretion. The trial court heard from a number of mitigation

witnesses who discussed Cole’s work history and nonviolent character, and defense counsel

argued that Cole’s limited criminal history and youth warranted a lesser sentence. The Illinois

Appellate Court noted that in announcing Cole’s sentence, the trial court considered and

enumerated all statutory aggravating and mitigating factors. The court explained that the trial

court had the option of sentencing Cole to a term of natural life imprisonment but chose not to do

so, suggesting that the trial court considered mitigating factors such as Cole’s age. The Illinois

Appellate Court concluded that even if Cole’s counsel had challenged the sentence on appeal,

such challenge would have failed because the record indicates that the trial court considered

Cole’s age and other mitigating evidence in imposing his sentence. Therefore, the court held that

appellate counsel’s failure to challenge the sentence on direct review did not prejudice Cole and

Cole failed to make a substantial showing of ineffective assistance.

       This Court finds that the Illinois Appellate Court reasonably applied Strickland in

rejecting Cole’s claim that his appellate counsel was ineffective. The Illinois Appellate Court

correctly noted the broad discretion that trial courts have in sentencing a defendant. Moreover,

here, the facts suggest that the trial court did consider Cole’s age and other mitigating factors

during sentencing. Therefore, Cole cannot show that he was prejudiced by his appellate

counsel’s failure to challenge the sentence as excessive because the trial court gave appropriate

weight to mitigating factors and sentenced Cole below the maximum. Moreover, appellate

counsel is not required to raise every issue on appeal, thus, “appellate counsel’s performance is

deficient under Strickland only if she fails to argue an issue that is both ‘obvious’ and ‘clearly

stronger’ than the issues actually raised.” Makiel v. Butler, 782 F.3d 882, 898 (7th Cir. 2015).

Cole’s appellate counsel raised a number of arguments on direct appeal, including ineffective



                                                 13
  Case: 1:18-cv-02378 Document #: 24 Filed: 07/13/20 Page 14 of 15 PageID #:2210




assistance of counsel and insufficient evidence to support Cole’s first degree and attempted first

degree murder convictions. It would not have been “obvious” and “clearly stronger” for Cole’s

counsel to have raised an excessive sentence claim on direct appeal given counsel’s arguments

that the appellate court should reverse Cole’s convictions. See Makiel, 782 F.3d at 898. Overall,

Cole has not shown that his appellate counsel provided ineffective assistance, especially in light

of the evidence at trial. Cole presented evidence of his rehabilitate potential based on his youth,

limited criminal history, and mitigation witnesses, the majority of whom were related to him.

The State presented aggravating factors including the death and severe injury to the victims and

Cole’s possession and use of a deadly weapon. Cole cannot show that his appellate counsel

provided ineffective assistance under Strickland.

                             CERTIFICATE OF APPEALABILITY

        Pursuant to Rule 11(a) of the Rules Governing § 2254 Cases, the Court must issue or

deny a certificate of appealability when it enters a final order adverse to a petitioner. A habeas

petitioner is entitled to a certificate of appealability only if the petitioner can make a substantial

showing of the denial of a constitutional right. See Miller-El v. Cockrell, 537 U.S. 322, 327

(2003) (citing 28 U.S.C. § 2253(c)(2)). To make a substantial showing, the petitioner must show

that “reasonable jurists could debate whether (or, for that matter, agree that) the petition should

have been resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting

Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). The requirement of a certificate of

appealability is a threshold issue, and a determination of whether one should issue a certificate

neither requires nor permits full consideration of the factual and legal merits of the claims. “The




                                                  14
  Case: 1:18-cv-02378 Document #: 24 Filed: 07/13/20 Page 15 of 15 PageID #:2211




question is the debatability of the underlying constitutional claim, not the resolution of that

debate.” Miller-El, 537 U.S. at 342.

       For the reasons stated above, the Court finds no showing of a substantial constitutional

question for appeal because reasonable jurists would not find this Court’s rulings debatable. See

Lavin v. Rednour, 641 F.3d 830, 832 (7th Cir. 2011) (citing Slack, 529 U.S. at 484–85).

Accordingly, the Court declines to issue a certificate of appealability.

                                          CONCLUSION

       For the foregoing reasons, the Court denies Cole’s petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 and declines to certify any issues for appeal under 28 U.S.C.

§ 2253(c).




Dated: July 13, 2020                                          ______________________
                                                              SARA L. ELLIS
                                                              United States District Judge




                                                 15
